Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 1 of 24



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-61941-BLOOM/Valle

      RICHEMONT INTERNATIONAL SA,
      CARTIER INTERNATIONAL A.G.,
      CHLOE S.A.S., MONTBLANC-SIMPLO
      GMBH, and OFFICINE PANERAI A.G.,

                    Plaintiffs,

      vs.

      MONTBLANCHOT.COM, et al.,

                    Defendants.
                                                        /

                            ORDER GRANTING PLAINTIFFS’
                    MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

            THIS CAUSE is before the Court upon Plaintiffs’ Motion for Preliminary Injunction, ECF

  No. [5] (“Motion”). The Court has reviewed the Motion, the record in this case, and the applicable

  law, and is otherwise fully advised.

            By the instant Motion, Plaintiffs, Richemont International SA, Cartier International A.G.,

  Chloe S.A.S., Montblanc-Simplo GMBH, and Officine Panerai A.G. (collectively “Plaintiffs”)

  move for entry of a preliminary injunction against Defendants,1 for alleged violations of the

  Lanham Act, 15 U.S.C. §§ 1114, and 1125(a) and (d). The Court held a hearing on October 2,

  2020, which was attended by counsel for Plaintiffs only. During the hearing, Plaintiffs directed the

  Court to evidence supporting the Motion for Preliminary Injunction. None of the Defendants

  formally responded to the Motion, nor have they made any appearance or filing in this case, either




  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on
  Schedule “A” hereto (collectively “Defendants”).
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 2 of 24

                                                                  Case No. 20-cv-61941-BLOOM/Valle


  individually or through counsel. Because Plaintiffs have satisfied the requirements for the issuance

  of a preliminary injunction, the Court grants the Motion.

      I.      FACTUAL BACKGROUND2

            Plaintiff Richemont International SA is the owner of the entire right, title and interest in

  and to the IWC Schaffhausen trademarks, which are valid and registered on the Principal Register

  of the United States Patent and Trademark Office (the “IWC Marks”):

                                Registration      Registration
           Trademark                                                          Class / Goods
                                 Number              Date
                                                   August 17,      IC 014 - Watches
              IWC                1,205,403           1982

                                                                   IC 014 - Watches and parts
           PORTOFINO             1,846,680       July 26, 1994     therefore

                                                                   IC 014 - Watches, chronometers,
                                                                   clocks; straps for wristwatches,
                                                   January 8,
                                 4,270,382                         boxes of precious metal for watches
                                                     2013
                                                                   and all the aforementioned goods
                                                                   from Switzerland
                                                                   IC 014 - Watches, chronometers,
                                                                   clocks, watch bands, boxes of
              IWC                4,322,600       April 23, 2013
                                                                   precious metal for watches


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 7; ECF No. [1-2] (containing Certificates

  of Registrations for the IWC Marks at issue). The IWC Marks are used in connection with the

  manufacture and distribution of high-quality goods in the categories identified above. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 6-7.




  2
   The factual background is taken from Plaintiffs’ Complaint, ECF No. [1], Plaintiffs’ Motion for
  Preliminary Injunction, ECF No. [5], and supporting evidentiary submissions. Plaintiffs filed
  declarations and exhibits annexed thereto in support of their Motion for Preliminary Injunction.
  The declarations are available in the docket at the following entries: Declaration of Emma-Jane
  Tritton, ECF No. [5-1], and Declaration of Stephen M. Gaffigan, ECF No. [5-2].


                                                     2
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 3 of 24

                                                            Case No. 20-cv-61941-BLOOM/Valle


        Plaintiff Richemont International SA is the owner of the entire right, title and interest in

  and to the Vacheron Constantin trademarks, which are valid and registered on the Principal

  Register of the United States Patent and Trademark Office (the “VACHERON CONSTANTIN

  Marks”):

             Registered            Registration        Registration
                                                                               Classes/Goods
             Trademark              Number                Date
                                                                         IC 014 - Cuff links;
                                                                         watches, chronometers,
                                                                         clocks, watchstraps, cases
                                     3,114,414         July 11, 2006
                                                                         of precious metal for
                                                                         watches and jewellery

                                                                         IC 014 - Watches and
                                     4,564,316          July 8, 2014     chronometers


                                                                         IC 014 - Jewelry; Cuff
                                                                         links; Tie clips; Jewelry
                                                                         in the nature of rings,
                                                                         bracelets, earrings,
                                                                         necklaces and brooches;
                                                                         Timepieces in the nature
                                                                         of clocks; Dials for clock
                                                                         and watch making; Key
                                                       December 18,      rings of precious metal;
                                     5,630,166                           Timepieces and
                                                          2018
                                                                         chronometric instruments;
                                                                         Watches; Chronometers;
                                                                         Cases adapted for holding
                                                                         watches; Movements for
                                                                         timepieces in the nature
                                                                         of clocks and watches;
                                                                         Alarm clocks; Watch
                                                                         bands; Boxes of precious
                                                                         metal

  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 13; ECF No. [1-3] (containing

  Certificates of Registrations for the VACHERON CONSTANTIN Marks at issue). The

  VACHERON CONSTANTIN Marks are used in connection with the manufacture and distribution



                                                  3
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 4 of 24

                                                             Case No. 20-cv-61941-BLOOM/Valle


  of high-quality goods in the categories identified above. See Declaration of Emma-Jane Tritton,

  ECF No. [5-1] at 12-13.

         Plaintiff Cartier International A.G. is the owner of the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “CARTIER Marks”):

        Registered           Registration      Registration
                                                                         Classes/Goods
        Trademark             Number              Date
                                                                IC 008, 014 - Precious-Metal
                                                                Ware-Namely, The Following
                                                                Articles Made, In Whole Or In
                                                                Part, Of Precious Metals Or
                                                                Plated With The Same; Jewel
                                                                Boxes, Fobs, Bracelets, Watch
                                                                Bracelets And Buckles Therefore,
                                                January 9,
         CARTIER              0,411,239                         Not Including Watches, Cuff
                                                  1945
                                                                Links, Brooches, Earrings,
                                                                Eyeglass Cases, Cigarette
                                                                Lighters, Ash Trays, Envelope
                                                                Openers, Wallets, Money Clips,
                                                                Perfume Bottles, Desk Sets,
                                                                Handbags, Key Chains, Finger
                                                                Rings.
                                                                IC 014 - Articles of Jewelry for
                                                                Personal Wear and for Precious-
                                                                Metal Ware-Namely, the
                                                                Following Articles Made, in
                                                                Whole or in Part, of Precious
                                                                Metals or Plated with the Same--
                                                                viz, Jewel Boxes, Fobs, Bracelets,
                                                January 9,      Watch Bracelets and Buckles
                              0,411,240
                                                  1945          Therefor, Not Including Watches,
                                                                Cuff Links, Brooches, Earrings,
                                                                Eyeglass Cases, Cigarette
                                                                Lighters, Ash Trays, Envelope
                                                                Openers, Wallets, Money Clips,
                                                                Perfume Bottles, Desk Sets,
                                                                Handbags, Key Chains, Finger
                                                                Rings




                                                4
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 5 of 24

                                                    Case No. 20-cv-61941-BLOOM/Valle


                                                       IC 014 - Watches and Clocks and
                                                       Wrist Watches with Wrist Straps
                                                       and Bracelets Attached for
                                      February 13,     Securing the Same on the Wrist
                         0,411,975                     of the Wearer, and Traveling
                                         1945
                                                       Clocks and Watches with Covers
                                                       of Leather, Fabric and the Like
                                                       for Protecting Them While
                                                       Traveling
                                      October 29,      IC 014 - Watches and Clocks
       CARTIER           0,759,201
                                         1963

                                      February 25,     IC 014 - Jewelry-Namely,
    LOVE BRACELET        1,005,286                     Bracelets
                                         1975
                                                       IC 014 – Bracelets
                                     November 26,
                         1,372,423
                                        1985


                                                       IC 014 - Jewelry, Namely,
                                      October 24,      Bracelets, Watches, Rings,
                         3,162,410
                                         2006          Charms, Earrings

                                                       IC 014 - Horologic and
                                                       chronometric instruments,
                                       August 21,      namely, watches
                         3,282,847
                                         2007



                         3,476,888    July 29, 2008    IC 014 - Watches, Chronometers,
                                                       Clocks
                                                       IC 014 - Jewelry, Namely, Rings,
                                                       Bracelets, Charms, Earrings,
                         3,776,794   April 20, 2010    Made Of Precious Metals


                                                       IC 014 - Jewelry and watches
                         4,178,047    July 24, 2012




                                       5
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 6 of 24

                                                                Case No. 20-cv-61941-BLOOM/Valle


                                                                   IC 014 - Jewelry; Necklaces.

                                                  January 29,
                                4,281,248
                                                     2013


                                                                   IC 014 - Jewelry; cuff links; tie
                                                                   clips; rings; earrings; necklaces;
                                                 February 19,      brooches.
                                4,290,694
                                                    2013


                                                                   IC 014 – Watches

                                                 February 18,
                                4,483,522
                                                    2014


                                                                   IC 014 – Watches

                                                November 27,
                                4,487,142
                                                   2012



                                                                   IC 014 – Watches

                                                September 23,
                                4,608,158
                                                    2014


                                                                   IC 014 – Jewelry
                                                 October 16,
                                5,583,979
                                                    2018


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 19; ECF No. [1-4] (containing

  Certificates of Registrations for the CARTIER Marks at issue). The CARTIER Marks are used in

  connection with the manufacture and distribution of high-quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 18-19.




                                                  6
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 7 of 24

                                                              Case No. 20-cv-61941-BLOOM/Valle


         Plaintiff Chloe S.A.S. is the owner of the following trademarks, which are valid and

  registered on the Principal Register of the United States Patent and Trademark Office (the

  “CHLOE Marks”):

       Registered           Registration      Registration                Classes/Goods
       Trademark             Number              Date
                                                               IC 010, 025, 026 - Ladies' articles
                                                               of clothing for outerwear-namely,
                                               January 16,
                             0,950,843                         frocks, dresses, coats, costumes,
                                                  1973
                                                               suits, skirts, blouses, vests and
                                                               pant-suits; vests, and ladies' shoes

         CHLOE               1,491,810        June 14, 1988    IC 018 - Handbags, Purses

                                                               IC 018 - travelling bags, holdalls,
                                                               tote bags, handbags, credit card
                                                               case; purses, wallets, key cases,
                                                               coin purses, parts and fittings for all
                                                               the aforesaid goods
                             2,641,982         October 29,
                                                  2002         IC 025 - clothing, namely, trousers,
                                                               skirts, suits, dresses, jackets,
                                                               blousons, shirts, coats, cardigans,
                                                               sweaters, blouses, shorts, t-shirts,
                                                               pullovers, scarves

  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 25; ECF No. [1-5] (containing the

  Certificates of Registration for the CHLOE Marks at issue). The CHLOE Marks are used in

  connection with the manufacture and distribution of high-quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 24-25.

         Plaintiff Montblanc-Simplo GMBH is the owner of the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “MONTBLANC Marks”):




                                                  7
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 8 of 24

                                                     Case No. 20-cv-61941-BLOOM/Valle


       Registered      Registration   Registration
                                                                 Classes/Goods
       Trademark        Number           Date
                                                       IC 016 - Fountain Pens, Cases for
                                                       Fountain Pens, Ball Point Pens,
                                      September 1,
     MONTBLANC           0,776,208                     Ball Point Cartridges, Ball Point
                                          1964
                                                       Paste, Mechanical Pencils, Lead
                                                       for Mechanical Pencils
                                                       IC 002 - Fountain pen ink

                                                       IC 016 - Fountain pens, cases for
                                      November 21,     fountain pens, ball point pens, ball
                         0,839,016
                                         1967          point cartridges, mechanical
                                                       pencils, lead for mechanical
                                                       pencils, desk stands for pens

                                                       IC 016 - Fountain Pens, Ballpoint
                                                       Pens and Mechanical Pencils
                                       March 12,       Including Sets Thereof, All Made
                         1,324,392
                                        1985           Partially with Precious Metals and
                                                       Sold in Specialty Stores
                                                       IC 014 - Jewelry, watches and
                                                       timepieces
                                       March 21,
     MONTBLANC           1,884,842                     IC 018 - Purses, handbags, small
                                        1995
                                                       leather articles and accessories,
                                                       namely wallets and billfolds, and
                                                       luggage
                                                       IC 016 - Fountain pens, ball-point
                                      September 2,
     STARWALKER          2,759,073                     pens, pencils, felt-tip pens,
                                          2003
                                                       rollerballs
                                       October 21,     IC 014 - Wrist watches.
     TIMEWALKER          2,775,693
                                          2003
                                                       IC 016 - Writing instruments

                                        July 26,
                         2,975,592
                                         2005


                                                       IC 016 - Writing instruments,
                         3,659,753    July 28, 2009
                                                       namely, pens




                                        8
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 9 of 24

                                                    Case No. 20-cv-61941-BLOOM/Valle


                                                      IC 016 - Writing instruments, in
                                                      particular fountain pens,
                                                      rollerballs, ballpoint pens, markers,
                                      January 07,     pencils
                         4,460,482
                                         2014



                                                      IC 014 - Jewelry; precious stones;
                                                      precious metals and their alloys;
                                                      cufflinks; tie clips; rings; bracelets;
                                                      earrings; necklaces; brooches; key
                                                      rings of precious metal; jewelry
                                                      cases; boxes of precious metals;
                                                      horological and chronometric
                                                      instruments; watches;
                                                      chronometers; clocks; small
                                                      clocks; watch cases; watch bands;
                                                      watch bracelets; key rings, trinkets,
                                                      or fobs of precious metal

                                                      IC 016 - Stationery; articles of
                                                      paper or cardboard, namely, boxes,
                                                      bags, envelopes and pouches for
                                                      packaging; wrapping paper;
                                      January 13,
                         4,669,133                    writing instruments; pouches for
                                         2015
                                                      writing instruments; cases for
                                                      writing instruments; inks and ink
                                                      refills for writing instruments; desk
                                                      sets; writing books; calendars, note
                                                      books, card and document files,
                                                      announcement cards; writing
                                                      paper, envelopes, index cards;
                                                      business cards; writing pads;
                                                      writing instrument holders;
                                                      paperweights; diaries, cover for
                                                      diaries, replacement papers for
                                                      diaries; inkwells; check book
                                                      holders, passport holders;
                                                      document holders and cases; photo
                                                      albums; bookends; money clips;
                                                      writing cases for writing
                                                      instruments




                                       9
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 10 of 24

                                                           Case No. 20-cv-61941-BLOOM/Valle


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 31; ECF No. [1-6] (containing

  Certificates of Registrations for the MONTBLANC Marks at issue). The MONTBLANC Marks

  are used in connection with the manufacture and distribution of high-quality goods in the

  categories identified above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 30-31.

         Plaintiff Officine Panerai A.G. is the owner of the following trademarks, which are valid

  and registered on the Principal Register of the United States Patent and Trademark Office (the

  “PANERAI Marks”):

        Registered           Registration       Registration
                                                                          Classes/Goods
        Trademark             Number               Date
         PANERAI               2,340,290       April 11, 2000    IC 014 - Chronometers, watches

        RADIOMIR               2,418,830      January 9, 2001    IC 014 - Chronometers; watches
                                                                 and clocks.
                                               December 11,      IC 014 - Chronometers, watches
        LUMINOR                2,516,018                         and clocks
                                                  2001
                                                                 IC 014 - Boxes and cases for
                                                                 watches; chronometers, watches
                               3,004,529      October 4, 2005



                                                                 IC 014 - Watches and clocks;
   OFFICINE PANERAI            4,009,035      August 9, 2011     watch accessories, namely, watch
                                                                 straps, and buckles for watch
                                                                 bands and watch straps.
                                                                 IC 014 - Watches

                               4,971,867        June 7, 2016



                                                                 IC 014 - Chronometers, watches
                               5,763,549       May 28, 2019




                                                10
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 11 of 24

                                                             Case No. 20-cv-61941-BLOOM/Valle


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 37; ECF No. [1-7] (containing

  Certificates of Registrations for the PANERAI Marks at issue). The PANERAI Marks are used in

  connection with the manufacture and distribution of high-quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 36-37.

         Defendants, through the various fully interactive, commercial Internet websites and

  supporting domains operating under their domain names identified on Schedule “A” hereto (the

  “Subject Domain Names”), have advertised, promoted, offered for sale, or sold goods bearing

  and/or using what Plaintiffs have determined to be counterfeits, infringements, reproductions, or

  colorable imitations of the IWC Marks, VACHERON CONSTANTIN Marks, CARTIER Marks,

  CHLOE Marks, MONTBLANC Marks, and/or PANERAI Marks (collectively, “Plaintiffs’

  Marks”). See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 42-44; see also Declaration of

  Stephen M. Gaffigan, ECF No. [5-2] at 2.

         Although each Defendant may not copy and infringe each of the Plaintiffs’ individual

  trademarks for each category of goods protected, Plaintiffs have submitted sufficient evidence

  showing each Defendant has infringed, at least, one or more of the trademarks at issue. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 42-44. Defendants are not now, nor have they

  ever been, authorized or licensed to use, reproduce, or make counterfeits, reproductions, or

  colorable imitations of the Plaintiffs’ Marks. See Declaration of Emma-Jane Tritton, ECF No. [5-

  1] at 42-43.

         Further, the Plaintiffs have reason to believe the Defendants use money transfer and

  retention services with financial institutions such as PayPal, Inc. (“PayPal”), and/or accept

  payment methods including, but not limited to, Western Union, Mastercard, and Visa, to receive

  monies generated through the sale of counterfeit and infringing products, as the Plaintiffs’



                                                  11
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 12 of 24

                                                             Case No. 20-cv-61941-BLOOM/Valle


  counsel’s firm found these payment methods indicated on the websites when accessing the Subject

  Domain Names. See Declaration of Stephen M. Gaffigan, ECF No. [5-2] at 2.

         Under Plaintiffs’ representative’s direct supervision, Incopro Limited’s reviewing

  representatives reviewed and visually inspected each Defendants’ websites, as well as the images

  of various items bearing and/or using the Plaintiffs’ Marks offered for sale by Defendants through

  the Internet websites operating under the Subject Domain Names, and determined the products

  offered for sale were non-genuine, unauthorized versions of Plaintiffs’ respective products. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 4, 43-44.

         On September 23, 2020, Plaintiffs filed their Complaint, ECF No. [1], against Defendants

  for trademark counterfeiting and infringement, false designation of origin, cybersquatting,

  common law unfair competition, and common law trademark infringement. On September 25,

  2020, Plaintiffs filed their Ex Parte Application for Entry of Temporary Restraining Order,

  Preliminary Injunction, and Order Restraining Transfer of Assets, ECF No. [5]. On September 25,

  2020, this Court entered a Temporary Restraining Order, enjoining Defendants from, among other

  actions, continuing to manufacture, promote, and/or sell any products bearing Plaintiffs’ alleged

  infringed trademarks. The Temporary Restraining Order also directed PayPal, Inc. (“PayPal”) to

  identify and restrain funds in payment accounts associated with the Defendants and to divert those

  funds to a holding account. Pursuant to the Court’s September 25, 2020 Order, Plaintiffs served

  Defendants with a copy of the Complaint together with copies of the Motion and the Court’s

  September 25, 2020 Temporary Restraining Order, thereby providing notice and copies of the

  September 25, 2020 Temporary Restraining Order and Plaintiffs’ Motion via e-mail to each

  Defendant’s corresponding e-mail address and by posting copies of the Temporary Restraining

  Order and all other pleadings and documents on file in this action on the website located at



                                                 12
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 13 of 24

                                                                 Case No. 20-cv-61941-BLOOM/Valle


  http://servingnotice.com/Rw34PV/index.html. Thereafter, Certificates of Service were filed

  confirming service on each Defendant, ECF Nos. [13], [14], and [15].

      II.         LEGAL STANDARD

             To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)

  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)

  that the entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo,

  403 F.3d 1223, 1225-26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading

  Inc., 51 F.3d 982, 985 (11th Cir. 1995).

      III.        ANALYSIS

             The declarations Plaintiffs submitted in support of their Motion for Preliminary Injunction

  support the following conclusions of law:

             A.     Plaintiffs have a strong probability of proving at trial that consumers are likely to

  be confused by Defendants’ advertisement, promotion, sale, offer for sale, and/or distribution of

  goods bearing and/or using counterfeits, reproductions, or colorable imitations of Plaintiffs’

  Marks, and that the products Defendants are selling and promoting for sale are copies of Plaintiffs’

  products that bear copies of Plaintiffs’ Marks;

             B.     Because of the infringement of Plaintiffs’ Marks, Plaintiffs are likely to suffer

  immediate and irreparable injury if a preliminary injunction is not granted. The following specific

  facts, as set forth in Plaintiffs’ Complaint, Motion for Preliminary Injunction, and accompanying

  declarations on file, demonstrate that immediate and irreparable loss, damage, and injury will

  result to Plaintiffs and to consumers because it is more likely true than not that:




                                                     13
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 14 of 24

                                                                  Case No. 20-cv-61941-BLOOM/Valle


                 1.      Defendants own or control Internet websites, domain names, or businesses

  which advertise, promote, offer for sale, and sell products bearing and/or using counterfeit and

  infringing trademarks in violation of Plaintiffs’ rights; and

                 2.      There is good cause to believe that more counterfeit and infringing products

  bearing and/or using Plaintiffs’ trademarks will appear in the marketplace; that consumers are

  likely to be misled, confused, and disappointed by the quality of these products; and that Plaintiffs

  may suffer loss of sales for their genuine products.

         C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

  and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

  harm to Plaintiffs, their respective reputations and goodwill if such relief is not issued.

         D.      The public interest favors issuance of the preliminary injunction to protect

  Plaintiffs’ trademark interests and protect the public from being defrauded by the palming off of

  counterfeit goods as Plaintiffs’ genuine goods.

         E.      Under 15 U.S.C. § 1117(a), Plaintiffs may be entitled to recover, as an equitable

  remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

  and/or using counterfeits and infringements of Plaintiffs’ Marks. See Reebok Int’l, Ltd. v.

  Marnatech Enters., Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v.

  Fuller Brush Co., 299 F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is

  not synonymous with an award of monetary damages: ‘[a]n accounting for profits . . . is an

  equitable remedy subject to the principles of equity.’”)).

         F.      Requesting equitable relief “invokes the district court’s inherent equitable powers

  to order preliminary relief, including an asset freeze, in order to assure the availability of




                                                    14
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 15 of 24

                                                               Case No. 20-cv-61941-BLOOM/Valle


  permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Fed. Trade Comm’n v. U.S. Oil &

  Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

           G.     In light of the inherently deceptive nature of the counterfeiting business, and the

  likelihood that Defendants have violated federal trademark laws, Plaintiffs have good reason to

  believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this

  Court unless those assets are restrained.

     IV.        CONCLUSION

           Accordingly, after due consideration, it is ORDERED AND ADJUDGED that Plaintiffs’

  Motion, ECF No. [5], is GRANTED as follows:

           (1)    Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order are enjoined and restrained, until further Order of this Court:

                     a. From manufacturing, importing, advertising, promoting, offering to sell,
                        selling, distributing, or transferring any products bearing and/or using
                        Plaintiffs’ Marks, or any confusingly similar trademarks, other than those
                        actually manufactured or distributed by the Plaintiffs; and

                     b. From secreting, concealing, destroying, selling off, transferring, or
                        otherwise disposing of: (i) any products, not manufactured or distributed by
                        Plaintiffs, bearing and/or using Plaintiffs’ Marks, or any confusingly similar
                        trademarks; or (ii) any evidence relating to the manufacture, importation,
                        sale, offer for sale, distribution, or transfer of any products bearing and/or
                        using Plaintiffs’ Marks, or any confusingly similar trademarks.

           (2)    Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order shall immediately discontinue, until further Order of this Court, the use of Plaintiffs’

  Marks or any confusingly similar trademarks, on or in connection with all Internet websites or




                                                   15
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 16 of 24

                                                                Case No. 20-cv-61941-BLOOM/Valle


  domain names, aliases or businesses owned and operated, or controlled by them, including the

  Internet websites operating under the Subject Domain Names;

         (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order shall immediately discontinue, until further Order of this Court, the use of Plaintiffs’

  Marks, or any confusingly similar trademarks within domain name extensions, metatags or other

  markers within website source code, from use on any webpage (including as the title of any web

  page), from any advertising links to other websites, from search engines’ databases or cache

  memory, and any other form of use of such terms that are visible to a computer user or serves to

  direct computer searches to Internet websites registered, owned, or operated by each Defendant,

  including the Internet websites operating under the Subject Domain Names;

         (4)     Each Defendant shall not transfer ownership of the Subject Domain Names during

  the pendency of this action, or until further order of the Court;

         (5)     Upon Plaintiffs’ request, the privacy protection service for any of the Subject

  Domain Names for which the registrant uses such privacy protection service to conceal the

  registrant’s identity and contact information are ordered, to the extent not already done, to disclose

  to Plaintiffs the true identities and contact information of those registrants;

         (6)     The domain name registrars for the Subject Domain Names shall immediately, to

  the extent not already done, assist in changing the registrar of record for the Subject Domain

  Names, to a holding account with a registrar of Plaintiffs’ choosing (the “New Registrar”),

  excepting any such domain names which such registrars have been notified in writing by Plaintiffs

  have been or will be dismissed from this action, or as to which Plaintiffs have withdrawn their

  request to immediately transfer such domain names. To the extent the registrars do not assist in



                                                    16
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 17 of 24

                                                                Case No. 20-cv-61941-BLOOM/Valle


  changing the registrars of record for the domains under their respective control within one (1)

  business day of receipt of this Order, the top-level domain (TLD) registries for the Subject Domain

  Names, or their administrators, including backend registry operators or administrators, within five

  (5) business days of receipt of this Order, shall change, or assist in changing, the registrar of record

  for the Subject Domain Names to a holding account with the New Registrar, excepting any such

  domain names which such registries have been notified in writing by Plaintiffs have been or will

  be dismissed from this action, or as to which Plaintiffs have withdrawn their request to immediately

  transfer such domain names. Upon the change of the registrar of record for the Subject Domain

  Names, the New Registrar will maintain access to the Subject Domain Names in trust for the Court

  during the pendency of this action. Additionally, the New Registrar shall immediately institute a

  temporary 302 domain name redirection which will automatically redirect any visitor to the

  Subject     Domain    Names      to   the   following    Uniform      Resource     Locator    (“URL”)

  http://servingnotice.com/Rw34PV/index.html whereon copies of the Complaint, this Order, and

  all other documents on file in this action are displayed. Alternatively, the New Registrar may

  update the Domain Name System (“DNS”) data it maintains for the Subject Domain Names, which

  link the domain names to the IP addresses where their associated websites are hosted, to

  NS1.MEDIATEMPLE.NET and NS2.MEDIATEMPLE.NET, which will cause the domain names

  to resolve to the website where copies of the Complaint, this Order, and all other documents on

  file in this action are displayed. After the New Registrar has effected this change, the Subject

  Domain Names shall be placed on lock status by the New Registrar, preventing the modification

  or deletion of the domains by the New Registrar or Defendants;

            (7)   Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Subject Domain Names and shall take all steps necessary to retrieve computer



                                                    17
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 18 of 24

                                                                Case No. 20-cv-61941-BLOOM/Valle


  files relating to the use of the Subject Domain Names that may have been deleted before the entry

  of this Order;

         (8)       Upon receipt of notice of this Order, the Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, PayPal, Inc. (“PayPal”), and their related companies and affiliates

  shall, to the extent not already done, (i) immediately identify and restrain all funds in all financial

  accounts and/or sub-accounts associated with the Internet websites operating under the Subject

  Domain Names and/or the e-mail addresses identified on Schedule “A” hereto, as well as any other

  related accounts of the same customer(s); (ii) identify all other accounts which transfer funds into

  the same financial institution account(s) or any of the other financial accounts subject to this

  Order; (iii) restrain the transfer of all funds, as opposed to ongoing account activity, held or

  received for their benefit or to be transferred into their respective financial accounts, and any other

  financial accounts tied thereto; and (iv) immediately divert those restrained funds to a holding

  account for the trust of the Court.

         (9)       Upon receipt of notice of this Order, the Defendants and all financial institutions,

  payment processors, bank, escrow services, money transmitters, or marketplace platforms

  receiving notice of this Order, including but not limited to, PayPal, and their related companies

  and affiliates, shall further, to the extent not already done, provide Plaintiffs’ counsel with all

  data that details (i) an accounting of the total funds restrained and identify the financial

  account(s) and sub-account(s) which the restrained funds are related to, and (ii) the account

  transactions related to all funds transmitted into the financial account(s) and sub-account(s) which

  have been restrained. No funds restrained by this Order shall be transferred or surrendered by any

  financial institution, payment processor, bank, escrow service, money transmitter, or marketplace



                                                    18
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 19 of 24

                                                                Case No. 20-cv-61941-BLOOM/Valle


  website, including but not limited to, PayPal, and their related companies and affiliates for any

  purpose (other than pursuant to a chargeback made pursuant to their security interest in the

  funds) without the express authorization of this Court;

          (10)    Any Defendant or financial institution account holder subject to this Order may

  petition the Court to modify the asset restraint set out in this Order;

          (11)    This Order shall apply to the Subject Domain Names, associated websites, and

  any other domain names, websites, or financial accounts which are being used by Defendants for

  the purpose of counterfeiting Plaintiffs’ Marks at issue in this action and/or unfairly competing

  with the Plaintiffs;

          (12)    As a matter of law, this Order shall no longer apply to any Defendant or associated

  domain name dismissed from this action, or as to which Plaintiffs have withdrawn their request

  for a preliminary injunction;

          (13)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

  Plaintiffs shall maintain their previously posted bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

  wrongful injunction or restraint, during the pendency of this action, or until further Order of the

  Court. In the Court’s discretion, the bond may be subject to increase should an application be made

  in the interest of justice;

          (14)    This Order shall remain in effect during the pendency of this action, or until further

  Order of this Court.




                                                    19
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 20 of 24

                                                    Case No. 20-cv-61941-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on October 2, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record via E-mail




                                          20
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 21 of 24

                                                        Case No. 20-cv-61941-BLOOM/Valle


                               SCHEDULE “A”
                DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME,
                      AND ASSOCIATE E-MAIL ADDRESSES

    Defendant
                  Defendant / Domain Name                    E-mail Address
     Number
        1       montblanchot.com                 watchesoem@aliyun.com
        1       bluereplicawatches.com           watchesoem@aliyun.com
        1       hotreplicawatches.co             watchesoem@aliyun.com
        1       luxuryreplicawatches.net         watchesoem@aliyun.com
        1       perfectreplicawatches.com        watchesoem@aliyun.com
        1       replicawatches.live              watchesoem@aliyun.com
        1       replicawatchescub.com            watchesoem@aliyun.com
        2       aaabagtrade.ru                   aaabagstrade@hotmail.com
        3       aaawatch.cc                      aaa-watch@outlook.com
        4       aaawatchs.com                    watchesc@outlook.com
                                                 eileen.fang@aol.com
        5
                abestwatch.com                   bestwatcheseller@gmail.com
        5       bestwatchus.com
        5       cheapscaps.com
        5       copywatchus.com
        5       ireplicawatchesuk.com
        5       zbestwatch.com                   eileen.fang@aol.com
        6       akrmall.com                      fakembpen@gmail.com
                                                 rachel@inexpensiveluxury.cn
        7       alifetherabbit.com
                                                 QIUJIEXING78@163.COM
        8       anbrindes.com                    fairie@followfashion.cn
                                                 aison@seekfashions.cn
        9       before-thefall.com
                                                 JIHE295892692@YEAH.NET
                                                 bestwatchonsale@gmail.com
       10       bestclock.cn
                                                 linliangemail@qq.com
       11       brandstatt-galerie.de
       12       buywatches.to                    watchesvivi@gmail.com
       12       swissreplica.to                  watchesvivi@gmail.com
       13       cartier-ring.us                  CRISTINA.VENNERA@HOTMAIL.COM

                                                 yanuotw@yahoo.com.tw
       14       cartier-tw.com
                                                 yanuotw@hotmail.com
       14       montblanctw.com                  yanuotw@yahoo.com.tw




                                            21
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 22 of 24

                                                     Case No. 20-cv-61941-BLOOM/Valle


                                              arthur@globalsolvestore.com
       15     cartiers.us
                                              KELI.CAMACHO@HOTMAIL.COM

       16     chazingtime05.co
       16     chazingtime06.co
       17     chloedeutschland.de             Serviceonline.Annie@Gmail.Com
       17     chloemelbourne.com              Serviceonline.Annie@Gmail.Com
       17     chloeoutletuk.com               Serviceonline.Annie@Gmail.Com
       17     chloesaleuk.com                 Serviceonline.Annie@Gmail.Com
                                              Serviceonline.Annie@Gmail.Com
       17     chloesoldes.fr
                                              XIEZHONGJI7524@163.COM
       17     chloeuk.com                     Serviceonline.Annie@Gmail.Com
       18     choosepopwatches.co             choosepopwatchco@gmail.com
       19     cwbtime.com.br                  atendimento@cwbtime.com.br
       20     dubaiwatchstore.com             info@dubaiwatchstore.com
       21     fakeswatchesstore.com           lisapeel95@gmail.com
       22     faketopwatches.com              watchesoem2@outlook.com
       22     iwcwatches.org                  watchesoem2@outlook.com
       22     replicaiwcwatches.com           watchesoem2@outlook.com
       23     fakewatchesshopping.com         millerlisa105@gmail.com
       24     firstcopywatchesindiaonline.com ITNATIONHELP@GMAIL.COM
       25     fixreplicawatches.com
                                              hello@unitedluxuryshop.com
       25
              unitedluxuryshop.net            info@unitedluxuryshop.com
       26     frmontre.com
       27     hontwatches.to                  contact@hontwatch.me
       28     ifdogsrantheworld.com           email@customerservicebest.com
       29     kelolanews.com
                                              Customerservice@after-saleservice.com
       30     ladybelle.co                    Info@voguesky.co
                                              outletmystore@outlook.com
       31     montblanc149.com
                                              outletmystore@gmail.com
       32     montblancindia.org              CARE@MONTBLANCINDIA.CO
       33     nenecollection.com              jimmy@newpromotion.cn
       34     nicecopywatchs.com              watchesa@outlook.com
                                              topluxurysale@Yahoo.com
       35     nit.md
                                              replicawatchessale@yahoo.com
                                              topluxurysale@yahoo.com
       35     tally.tl
                                              replicawatchessale@yahoo.com



                                         22
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 23 of 24

                                                        Case No. 20-cv-61941-BLOOM/Valle


       36     noob2016.com                       noob2016@vip.163.com
       37     occasionmontres.com
                                                 okreplicasale@gmail.com
       38                                        hellook_sally@hotmail.com
              ok-replicak.com                    ANSONRX@GMAIL.COM
                                                 hellorolex@gmail.com
       38     topclonewatch.me
                                                 hellook_sally@hotmail.com
       38     topfakewatch.com
       38     vawatches.com                      OKREPLICASALE@GMAIL.COM

       39                                        WATCHBRANDS@HOTMAIL.COM
              on-linewatches.com                 brandwatchess@hotmail.com
       40     orologirepliche.it                 vipwatches@yahoo.com
       40     replicaorologinegozio.com          vipwatches@yahoo.com
       40     supercopywatches.com
       40     watches-vip.cc                     vipwatches@yahoo.com
                                                 michelle@designerseller.com
       41                                        michellecoo1996@protonmail.com
              osreplicawatches.com               michellecoo1996@outlook.com
       42     perfectreplica.to                  perfectreplicaio@gmail.com
       43     pursevalleyfactory.la
       44     realso.co
       45     relojesok.com                      servicetony@hotmail.com
       46     replicamontblanc.cn                980422350@qq.com
       47     replicasderelogios.eco.br          dantebrezinski@gmail.com
       48     replicaswatchesonline.co.uk
       49     replicheitorologi.com
       50     shopchoebagsjp.com                 helpdesk@clientservicehome.com
       51     swisscartier.uk                    saleswatchesshop@gmail.com
       52     swisschrono.shop                   sales@swisschrono.shop
       53     tatler-moda.ru                     info@tatler-moda.ru
       54     thebandschmeeze.com                fabian@followfashion.cn
       55     topreplicajewelry.com
       56     tswatches.cz                       sales.tswatches@gmail.com
       57     uhublotsale.me
       58     ukluxuryshop.com                   hello@unitedluxuryshop.com
       59     usatiorologi.com
       60     vnwatches.co.uk                    alex@yuefg.com
       61     watchesbuyoff.to                   watchesbuyoffvip@gmail.com



                                            23
Case 0:20-cv-61941-BB Document 21 Entered on FLSD Docket 10/02/2020 Page 24 of 24

                                                  Case No. 20-cv-61941-BLOOM/Valle


       62     watchesfiles.com              watches.trade@outlook.com
       63     watchesyoga.co                watchesyoga@gmail.com
       64     watchsold.vip                 watch.sale@hotmail.com
       65     wmwatches.co                  wmwatchescnservice@gmail.com




                                       24
